DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, and 18-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieder et al.  (U.S. Patent Application Publication Number 2007/0084298; hereinafter referred to as Rieder), and further in view of Bai et al. (U.S. Patent Application Publication Number 2015/0145504; hereinafter referred to as Bai). Rieder discloses for measuring a medium, the medium flows through at least one inline measuring device measuring tube joined into the course of a pipeline, especially a measuring tube which vibrates, at least at times. Using an inline measuring device sensor arrangement arranged on the measuring tube and/or in its vicinity and reacting, at least mediately, to changes of the at least one physical parameter of the medium, at least one measurement signal is produced, which is influenced by at least one physical parameter of the medium in the measuring tube. Additionally, pressures effective in the medium are registered, in order to determine repeatedly a pressure difference existing in the flowing medium at least in part along the at least one measuring tube. Taking into consideration a pressure difference currently determined for the flowing medium, as well as applying a transfer function, measured values of a first kind are produced, which represent, following in time one after the other, the at least one flow parameter to be measured for the medium. The transfer function determines, in such case, at least how the measured values of the first kind are generated under application of the pressure difference currently determined for the flowing medium. Taking into consideration the at least one measurement signal produced by means of the sensor arrangement of the inline measuring device, the transfer function is repeatedly adapted to the medium to be measured. The method serves especially for the measuring of media, which are, at least at times, present as two, or more, phases, of which at least one is a fluid phase (Please see the abstract). Bai discloses the present invention discloses a magnetoresistive gear tooth sensor, which includes a magnetoresistive sensor chip and a permanent magnet. The magnetic sensor chip is comprised of at least one magnetoresistive sensor bridge, and each arm of the sensor bridge has at least one MTJ element group. The magnetoresistive gear tooth sensor has good temperature stability, high sensitivity, low power consumption, good linearity, wide linear range, and a simple structure. Additionally, the magnetoresistive gear tooth sensor has a concave soft ferromagnetic flux concentrator, which can be used to reduce the component of the magnetic field generated by the permanent magnet along the sensing direction of the MTJ sensor elements, enabling a wide linear range. Because it is arranged as a gradiometer, the magnetoresistive gear tooth sensor bridge is not affected by stray magnetic field; it is only affected by the gradient magnetic field generated by gear teeth in response to the permanent magnet bias. The magnetoresistive gear tooth sensor of the present invention is able to detect the position of a specific tooth or a missing tooth of a gear. This magnetoresistive gear tooth sensor is also capable of determining the speed and direction of motion of a gear (Please see the abstract). Bai discloses a method of making a multilayered device that has varied applications.
With respect to claim 16, Rieder discloses and illustrates a Coriolis measuring transducer for a Coriolis measuring device for registering a mass flow or a density of a medium flowing through at least one measuring tube (10) of the Coriolis measuring device, comprising: the at least one measuring tube (10) having an inlet (11) and an outlet (12) and adapted to convey the medium between the inlet and outlet; at least one exciter (40), which is adapted to excite the at least one measuring tube to execute oscillations; at least one sensor (50), which is adapted to register deflection of the oscillations of the at least one measuring tube; wherein the at least one exciter and the at least one sensor each have a coil and a magnet apparatus having, in each case, a coil apparatus with at least one coil and a magnet apparatus (paragraph [0093] discloses that coils can be used in a manner known to those with skill in the art), wherein the magnet apparatus and the coil apparatus are movable relative to one another, wherein the at least one exciter or at least one sensor has an integrated temperature measuring device for measuring temperature of the exciter or the sensor (the transducer housing 100 is disclosed to have a temperature sensor attached, which would measure temperature of the at least one exciter 40 or the sensor 50). Rieder does fail to disclose the specifics of the coil apparatus including a printed circuit board, however, Bai discloses the coil apparatus includes a printed circuit board having at least one printed circuit board layer, wherein the coil is applied on at least a first face of a printed circuit board layer, and wherein the temperature measuring device has a resistance measuring section of an electrically conductive material, which is applied on at least a first face or on at least a second face other than the first face of a printed circuit board layer. Bai discloses a means to make a multilayer device that is based on a PCB structure, and thus using such a PCB structure of Bai would be obvious to one of ordinary skill in the art in order to provide a more robust PCB configuration for the circuits in Rieder. 
With respect to claim 18, the Coriolis measuring transducer as claimed in claim 17, wherein the printed circuit board is a multilayer printed circuit board and comprises a plurality of printed circuit board layers, which are stacked and connected with neighboring printed circuit board layers via their faces, wherein the coil has a plurality of subcoils and two coil contacts, wherein the subcoils are arranged on different first faces, wherein coil contacts are arranged at ends of the coil, and wherein the printed circuit board has first vias, which are adapted to connect adjoining subcoils electrically with one another, wherein the resistance measuring section has two measuring section contacts is disclosed in view of the Bai reference since Bai disclose a stacked multilayer structure for the PCB. 
With respect to claim 19, the Coriolis measuring transducer as claimed in claim 18, wherein the resistance measuring section has an inductance, which is at least 10 times less than an inductance of the coil is at least contemplated with respect to Rieder since any coil arrangement can be used, thus the parameters of the coil should be selectable as needed by one of ordinary skill in the art. 
With respect to claim 20, the Coriolis measuring transducer as claimed in claim 19, wherein a first part of the resistance measuring section is arranged on a first face or a second face, wherein at least the first part is embodied meander shaped at least in certain regions I at least contemplate by the Bai reference as a multilayered and multi faced configuration for the components are disclosed.
With respect to claim 21, the Coriolis measuring transducer as claimed in claim 16, wherein the magnet apparatus comprises at least one permanent magnet, which has at least one region, which is offset relative to the coil in the direction of a coil axis. Is not explicitly disclosed, but since paragraph [0093] of Rieder discloses that coil arrangement known in the art can be used, then this is deemed to be a coil arrangement known in the art and thus would be obvious to use for one of ordinary skill in the art if needed or that arrangement is desired.
With respect to claim 22, the Coriolis measuring transducer as claimed in claim 17, wherein the coil or the resistance measuring section are produced on the corresponding faces using at least one of etching, printing, screen printing or photochemically is at least contemplated in view of Bai as these are all techniques for PCB printing that are well known to those of ordinary skill in the art at the time of the invention. 
With respect to claim 23, the Coriolis measuring transducer as claimed in claim 17, wherein conductive traces defining the coil, and the resistance measuring section, have a width of less than 200 micrometer is not explicitly disclosed, but the dimensions of components on a PCB are determined by the skilled artisan and thus easily selectable to those of ordinary skill in the art at the time of the invention based on need and size and connection requirements needed.
With respect to claim 24, the Coriolis measuring transducer as claimed in claim 16, wherein at least one exciter and at least one sensor or at least two exciters or at least two sensors of a measuring tube have integrated temperature measuring devices, wherein a spatial temperature distribution of the measuring tube is determinable, in order that an oscillatory behavior of the corresponding measuring tube is determinable is not explicitly disclosed, however, the transducer housing 100 is disclosed to have a temperature sensor and other sensors a needed to make measurements and/or to operate the transducer (see paragraph [0088] of Rieder, thus making the claimed measurements, if needed, would be obtainable via sensors and obvious for one of ordinary skill in the art.
With respect to claim 25, the Coriolis measuring transducer as claimed in claim 16, wherein the measuring transducer includes a support tube having a support tube chamber, which is adapted at least sectionally to house the at least one measuring tube is shown best in figure 4 where the housing 100 houses the tubes 10.
With respect to claim 26, the Coriolis measuring transducer as claimed in claim 16, wherein the coil of an exciter is adapted to exert a force on the associated magnet apparatus, and wherein the magnet apparatus of a sensor is adapted to induce in the coil of the associated coil apparatus an electrical voltage is disclosed as an electromechanical exciter is disclosed in paragraph [0084] and an exciter voltage is disclosed in paragraph [0087].
With respect to claim 27, the Coriolis measuring transducer as claimed in claim 16, wherein the measuring transducer includes two manifolds, wherein a first manifold on an upstream end of the measuring transducer is adapted to receive a medium flowing from a pipeline into the measuring transducer and to convey such to the inlet of the at least one measuring tube, wherein a second manifold is adapted to receive medium flowing from the outlet of the at least one measuring tube and to convey such back into the pipeline is shown in figure 4 via the two tubes illustrated and connected between the inlet and outlet. 
With respect to claim 28, the Coriolis measuring transducer as claimed in claim 16, wherein the measuring transducer includes two process connections, especially flanges, which are adapted to connect the measuring transducer into a pipeline is shown in figure 4 via the two flanges 13 and 14.
With respect to claim 29, the Coriolis measuring transducer as claimed in claim 16, wherein the magnet apparatus is mechanically connected with the associated measuring tube, and wherein the coil apparatus is translationally as well as rotationally fixed relative to the inlet, and outlet is best shown in Figure 4 as the exciter 40 is shown in a fixed position relative to the inlet and outlet.
With respect to claim 30, a Coriolis measuring device comprising: a Coriolis measuring transducer for registering a mass flow or a density of a medium flowing through at least one measuring tube of the Coriolis measuring device, comprising: the at least one measuring tube having an inlet and an outlet and adapted to convey the medium between the inlet and outlet; at least one exciter, which is adapted to excite the at least one measuring tube (10) to execute oscillations; at least one sensor (50), which is adapted to register deflection of the oscillations of the at least one measuring tube; wherein the at least one exciter and the at least one sensor each have a coil and a magnet apparatus having, in each case, a coil apparatus with at least one coil and a magnet apparatus, wherein the magnet apparatus and the coil apparatus are movable relative to one another, wherein the at least one exciter or at least one sensor has an integrated temperature measuring device for measuring temperature of the exciter or the sensor (paragraph [0093] discloses that any coil arrangement known in the art can be used.); an electronic measuring/operating circuit (in housing 200), wherein the electronic measuring/operating circuit is adapted electrically to supply the coils and associated temperature measuring device, wherein the supplying of the coil as well as the temperature measuring device is accomplished using separate electrical connections or multiplexing, wherein the at least one electrical connection of a sensor, or exciter, extends using a cable path to the electronic measuring/operating circuit, wherein the electronic measuring/operating circuit is further adapted to ascertain flow measured values and/or density measurement values, and wherein the measuring device especially has an electronics housing for housing the electronic measuring/operating circuit (while the specifics of the operational circuit are not explicitly disclosed, one of ordinary skill in the art can utilize a desired circuit to accomplish the goals of the device which performs the claimed functions and thus the electronics would be deemed to be a functional equivalent as they yield the same or very similar results and thus should have similar capabilities). Rieder does fail to disclose the specifics of the coil apparatus including a printed circuit board, however, Bai discloses the coil apparatus includes a printed circuit board having at least one printed circuit board layer, wherein the coil is applied on at least a first face of a printed circuit board layer, and wherein the temperature measuring device has a resistance measuring section of an electrically conductive material, which is applied on at least a first face or on at least a second face other than the first face of a printed circuit board layer. Bai discloses a means to make a multilayer device that is based on a PCB structure, and thus using such a PCB structure of Bai would be obvious to one of ordinary skill in the art in order to provide a more robust PCB configuration for the circuits in Rieder. 
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. The Applicant simply placed limitations from claim 17 into claims 16 and 30. Claim 17 was previously rejected and no arguments were given as to the error in that rejection for claim 17, thus the arguments are not persuasive. The Applicant does argue that Rieder places the temperature sensor on a measuring tube, which influences measuring tube oscillations, but there is nothing in the claim that is concerned with said oscillations and nothing in the claim that states that the temperature sensor cannot be on the measurement tube and there nothing in the claims to address this possible issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a Coriolis sensor or exciter with an integrated temperature sensor versus on a measuring tube.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is nothing in the claim that addresses the location of the temperature sensor or why it needs to be located in any specific confirmation, thus the temperature sensor, even if on the measuring tube, still meets the claim limitations as presented. For at least these reasons, the claims are still deemed to disclose the claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



December 13, 2022
/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855